981 So.2d 1265 (2008)
CITIZENS PROPERTY INSURANCE CORPORATION, Appellant,
v.
SCYLLA PROPERTIES, LLC and William D. Clark, Jr., on their behalves and on behalf, of others similarly situated, Appellees.
No. 1D07-3385.
District Court of Appeal of Florida, First District.
May 21, 2008.
G. Alan Howard, Robert M. Dees, and Michael Fackler of Milam, Howard, Nicandri, Dees & Gillam, Jacksonville, for Appellant.
John Beranek of Ausley & McMullen, Tallahassee; Stuart R. Michelson, Ft. Lauderdale; Jason H. Coffman, Atlanta, GA; Jerome M. Marcus of Marcus and Auerbach, LLC, Elkins Park, PA; Scott Maddox, Tallahassee; Charles F. Beall, Jr. of Moore, Hill & Westmoreland; Thomas F. Gonzalez of Beggs & Lane; Jason W. Peterson of Clark, Partington, Hart, Bond, Larry & Stackhouse; James F. McKenzie of McKenzie, Taylor & Zarzaur; Robert N. Heath, Jr. and J.D. Smith of Ferguson of McDonald, Fleming, Morehead, et al.; Randle D. Thompson of Kerrigan, Estess, Rankin, McLeod & Thompson; Fredric G. Levin of Levin, Warfield, Middlebrooks, et al.; and Terrie L. Didier, Pensacola, for Appellees.
PER CURIAM.
REVERSED and REMANDED. See Florida Farm Bureau Cas. Ins. Co. v. Cox, 967 So.2d 815 (Fla.2007).
BARFIELD, VAN NORTWICK, and PADOVANO, JJ., concur.